FILED
                             NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD STROUD,                                  No. 12-56929

               Plaintiff - Appellant,            D.C. No. 2:12-cv-06214-R-MRW

  v.
                                                 MEMORANDUM *
K. NEVILLE, Corrections Officer, in
individual capacity,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Richard Stroud appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety in

connection with an assault by other inmates. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Weilburg v.

Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007). We affirm.

       The district court properly dismissed Stroud’s action because Stroud failed

to allege facts showing that defendant disregarded an excessive risk to Stroud’s

safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (claim of deliberate

indifference requires showing that “the official [knew] of and disregard[ed] an

excessive risk to inmate . . . safety”).

       The district court did not abuse its discretion by dismissing without leave to

amend because amendment would have been futile. See Albrecht v. Lund, 845

F.2d 193, 195 (9th Cir. 1998) (dismissal without leave to amend is not an abuse of

discretion if amendment would be futile).

       The district court did not abuse its discretion by denying Stroud’s motion for

reconsideration because Stroud failed to establish any ground for such relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc, 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and discussing grounds for

reconsideration).

       AFFIRMED.




                                            2                                   12-56929